Citation Nr: 0622470	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  00-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hallux valgus 
and pes planus valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from February 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a request to reopen a 
previously denied claim for bilateral hallux valgus and pes 
planus valgus.  In November 1999, the RO reopened the service 
connection claim and denied it on the merits.  This case was 
previously before the Board in February 2001 when it was 
remanded for additional development.  In July 2003, the Board 
reopened the claim, noting that the Board must make an 
independent determination of whether the new and material 
evidence requirement has been met, regardless of whether the 
RO adjudicated the claim on the merits.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  The Board remanded the claim for additional 
development.  The requested development has been completed 
and the case is returned to the Board.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Hallux valgus and pes planus valgus clearly and 
unmistakably existed prior to the veteran's entrance onto 
active duty.

3.  Hallux valgus and pes planus underwent no permanent 
increase in severity during or as a result of active duty.


CONCLUSION OF LAW

Bilateral hallux valgus and pes planus valgus were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1111, 1101, 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records were reviewed and appear to be 
complete.  On examination at entry in January 1976, the feet 
were noted as "normal."  The veteran denied any history of 
problems with his feet.  In November the veteran was referred 
for an examination by a Medical Board with a complaint that 
he was unable to wear standard military boot or low quarter 
shoes and had been limited to wearing soft tennis shoes, and 
he was unable to participate in physical training due to pain 
in his toe joints.  

A November 1976 Medical Board noted the veteran's complaint 
of severely painful bunions on both feet aggravated by a flat 
foot condition.  The Medical Board found that the veteran was 
medically unfit for duty.  His diagnosis was hallux valgus, 
with limitation of dorsiflexion and plantar flexion 
bilaterally apparently resultant from a congenital pes 
planovalgus.  It was recommended that he be separated from 
service.  The Medical Board further found this condition had 
existed prior to service.  

In May 1998, the veteran filed a claim for aggravation of his 
bilateral foot condition.  He submitted a May 1998 statement 
from a VA podiatrist noting that the veteran had been seen 
for treatment of his hallux pain and pes planus pain 
bilaterally, and stating that this condition could have been 
aggravated by the training he received during military 
service.  

A June 1998 statement from Dr. Friedman, a private 
podiatrist, shows that the veteran was seen for bilateral 
foot pain.  The examination showed that he did have some 
persistent hallux valgus noted clinically.  There was 
bilateral pes planus deformity bilaterally and diffuse 
degenerative changes across the midfoot, rearfoot and ankle 
joint consistent with osteoarthritis.

In a July 1999 statement, the veteran stated that prior to 
service he experienced no problems with his feet.  He stated 
that he was examined and found fit for duty.  He began having 
problems after his basic training.  He became unfit for duty 
during service, and this he felt supported a finding that his 
condition was aggravated in service.  

A VA examination was conducted in October 2002.  The examiner 
reviewed the medical records, examined the veteran and stated 
the following opinion:

I do NOT think that it is at least as 
likely as not that there is an additional 
element of disability associated with 
[the veteran's] feet that developed over 
the course, or as a result, of his 
service experience.  There is no evidence 
in the service medical records that he 
developed other physical abnormality or 
symptom than feet pain.  I think he would 
have developed the same symptoms in his 
feet whether he went to the military 
service or not.

Numerous current records of treatment have been added to the 
claims file; however, none of these records address the 
condition of the veteran's feet during his period of active 
service.

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled.  First, VA 
must notify the veteran of evidence and information necessary 
to substantiate his claims.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  The veteran was notified 
of the information and evidence needed to establish service 
connection in the February 1999 rating decision on appeal, 
the November 1999 statement of the case and supplemental 
statements of the case (SSOC) issued in November 2002, and 
February 2006 as well as VCAA compliance letters sent in May 
2001, November 2002 and May 2004.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the May 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the May 2004 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the content requirements of a VCAA notice has been fully 
satisfied.  Any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the 
veteran was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating, should service connection be granted, this 
does not result in any prejudice to the veteran as this 
decision results in a denial of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  supplemental statement of the case in February 
2006, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in the development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has all relevant current records of 
treatment.  VA has made numerous attempts to obtain any 
possible relevant record of the veteran's treatment on file 
with the Social Security Administration (SSA), most recently 
in March and September 2005; however, after repeated attempts 
VA has been informed that these records do not exist.  The 
veteran has not identified any additional records not already 
obtained, and in a March 2006 letter informed VA that he had 
no further records to submit.  The veteran was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which he declined.  VA has provided the veteran an 
examination and a medical opinion was obtained in October 
2002.  The medical evidence is adequate to decide the 
question on appeal.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  
Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection can be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (2005).

A determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2005).
Analysis

Although hallux valgus and pes planus were not shown on 
examination at entry into service, the medical evidence is 
clear and unmistakable that hallux valgus and pes planus 
existed prior to entry and were not aggravated during 
service.  This evidence, both from the report of Medical 
Board in service, and the opinion of the VA physician after 
service, is both obvious and manifest as to the existence of 
the veteran's hallux valgus and pes planus at entry.  As 
such, the presumption of soundness is rebutted.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 
(2003).  Further, the veteran does not dispute that his 
hallux valgus and pes planus preexisted service.

With respect to whether the evidence clearly and unmistakably 
establishes that the disability was not aggravated by active 
duty, the Board notes that the medical evidence does not show 
that the veteran's hallux valgus and pes planus underwent a 
permanent increase in severity during service.  Although a VA 
podiatrist wrote in May 1998 that the veteran's foot 
condition could have been aggravated by the training he 
received during military service, this is speculative.  More 
probative to this issue is the finding of the VA examiner in 
October 2002 who reviewed the medical evidence in the claims 
file, conducted a thorough physical examination of the 
veteran, and concluded that in his opinion, he did not think 
that there was additional disability associated with the 
veteran's feet as a result of service.  The Board therefore 
concludes that the competent medical evidence shows clearly 
and unmistakably, that there was no increase in severity of 
the veteran's preexisting hallux valgus and pes planus during 
service, and therefore no aggravation.  38 C.F.R. § 3.306 
(2005).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that his hallux valgus 
and pes planus underwent an increase in severity during 
service, or was aggravated by service.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2005).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  There is no evidence to show that 
the veteran possesses the requisite medical training to 
comment on the diagnosis and etiology of his hallux valgus 
and pes planus.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for his hallux 
valgus and pes planus.  Here, the determinative issue 
involves medical causation or a medical diagnosis, and 
consequently competent medical evidence is required to 
support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Because there is no approximate balance of positive 
and negative evidence, the rule affording the veteran the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for bilateral hallux valgus and pes planus 
valgus is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


